Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Scott Elliott Turner seeks to appeal the district court’s order denying preliminary injunctive relief in this 42 U.S.C. § 1983 (2012) action, dismissing one defendant, and ordering the remaining defendant to respond to Turner’s complaint. To the extent that Turner challenges the denial of a preliminary injunction, we have jurisdiction to consider this portion of the order, 28 U.S.C. § 1292(a)(1) (2012), and conclude that the district court did not abuse its discretion by denying the injunction, United States v. South Carolina, 720 F.3d 518, 524 (4th Cir. 2013) (stating standard of review); Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008) (listing elements needed to obtain preliminary injunction). Accordingly, we affirm the denial of a preliminary injunction. To the extent Turner seeks to appeal other portions of the district court’s order, we lack jurisdiction to consider these challenges because the remainder of the order is neither a final order, 28 U.S.C. § 1291 (2012), nor an appealable interlocutory or collateral order, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). Accordingly, we dismiss the appeal in part for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED IN PART, DISMISSED IN PART